DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 07/14/2021.
2.    	Claims 1-20 are pending. Claims 1, 7, and 16 are in independent forms. Claims 1-2 and 16 has been amended. 
Response to Arguments
3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.

Allowable Subject Matter
4.	Claims 1-20 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Yang (U.S. No. 2021/0092603 A1) and Yang (U.S. No. 2021/0021993 A1) which teach the claimed invention however fails to disclose the limitations of at a second time that is different from the first time, determining that no MNO public key file exists in the SIM; and upon determining that no MNO public key file does not exists in the SIM: reading an international mobile subscriber identifier (IMSI) from the SIM and sending the IMSI to an available mobile network; or reading the SUPI from the SIM and sending the SUPI to the available mobile network; have a subscription permanent identifier (SUPI) read from the memory; have a subscription concealed identifier (SUCI) generated based on the SUPI and the MNO public key value; and have the SUCI sent to a 5G mobile network for registering the 5G UE in which the 4G SIM is placed; that the instant method, a fourth generation cellular-wireless access technology, a non-transitory computer storage medium uses as claimed in independent claims 1, 7, 16.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433